                         UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION


 Todd Karl Gratz and Vonda Gratz

                     Plaintiffs,                             Civil Action No.: 4:20-CV-45

         v.

 Loancare, LLC, Stearns Lending, LLC,
 Integrity First Financial Group, Inc.,
 Mortgage Electronic Registration Systems,                               ORDER
 Inc.; Integrity First Financial Group, Inc.,
 Lakeview Loan Servicing, LLC, and Cape
 Fear Trustee Services, LLC,

                     Defendants.


This matter is before the Court on Defendant Cape Fear Trustee Services, LLC’s (“CF Trustee

Services”) Consent Motion to Dismiss Cape Fear Trustee Services, LLC (“Motion”). CF Trustee

Services was made a party to the action solely due to its role as substitute trustee in two foreclosure

actions pending in state court (“Foreclosure Actions”), which Plaintiff sought to stay. Prior to

removal the state court entered an Order Extending the Temporary Restraining Order enjoining

CF Trustee Services from proceeding with the Foreclosure Actions. The remaining parties to the

suit consent to CF Trustee Services dismissal. As such, the Court hereby grants the Motion and

CF Trustee Services is hereby dismissed from the case.


                                                       ___________________________
                                                       The Honorable Louise W. Flanagan
                                                       United States District Court Judge
May 14th
    ___, 2020
New Bern, North Carolina




              Case 4:20-cv-00045-FL Document 26 Filed 05/14/20 Page 1 of 1
